IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs November 5, 2002

                STATE OF TENNESSEE v. RACHEL N. BENNETT

                Direct Appeal from the Circuit Court for Williamson County
                       No. II-1201-398-C   Timothy L. Easter, Judge



                    No. M2002-01215-CCA-R3-CD - Filed March 26, 2003


The appellant, Rachel N. Bennett, pled guilty in the Williamson County Circuit Court to eighteen
felony offenses. The trial court sentenced the appellant to a total effective sentence of nine years
incarceration in the Tennessee Department of Correction. On appeal, the appellant contests the trial
court’s imposition of consecutive sentencing. Upon review of the record and the parties’ briefs, we
affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
ROBERT W. WEDEMEYER , J., joined.

C. Diane Crosier, Franklin, Tennessee, for the appellant, Rachel N. Bennett.

Paul G. Summers, Attorney General and Reporter; Thomas E. Williams, III, Assistant Attorney
General; Ronald L. Davis, District Attorney General; and Derek K. Smith and Mary Katharine
White, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                            OPINION

                                     I. Factual Background
                In September 2001, the appellant became involved with co-defendants Mary A.
Nelson, Joshua A. Felts, and Benjamin E. Greer. The four individuals engaged in a spree of
burglaries which continued until late October 2001. The appellant’s participation in the spree
spanned over four counties, including Williamson County. On February 25, 2002, the appellant pled
guilty in the Williamson County Circuit Court to eighteen counts of aggravated burglary, burglary,
and theft. The plea agreement provided that the trial court would determine the length and manner
of service of the appellant’s sentences. Pursuant to a sentencing hearing, the trial court sentenced
the appellant as a standard Range I offender as follows:
 Count                   Offense                  Class                    Sentence
 One                     Aggravated Burglary      C felony                 4.5 years
 Two                     Theft ($500-$1000)       E felony                 1.5 years
 Five                    Aggravated Burglary      C felony                 4.5 years
 Six                     Theft ($1000-            D felony                 3 years
                         $10,000)
 Thirteen                Aggravated Burglary      C felony                 4.5 years
 Fourteen                Theft ($1000-            D felony                 3 years
                         $10,000)
 Twenty-two              Aggravated Burglary      C felony                 4.5 years
 Twenty-three            Theft ($1000-            D felony                 3 years
                         $10,000)
 Twenty-four             Burglary                 D felony                 3 years
 Twenty-five             Theft ($10,000-          C felony                 4.5 years
                         $60,000)
 Twenty-eight            Aggravated Burglary      C felony                 4.5 years
 Twenty-nine             Theft ($1000-            D felony                 3 years
                         $10,000)
 Thirty                  Aggravated Burglary      C felony                 4.5 years
 Thirty-one              Theft ($1000-            D felony                 3 years
                         $10,000)
 Thirty-two              Aggravated Burglary      C felony                 4.5 years
 Thirty-three            Theft ($1000-            D felony                 3 years
                         $10,000)
 Thirty-six              Aggravated Burglary      C felony                 4.5 years
 Thirty-seven            Theft ($1000-            D felony                 3 years
                         $10,000)

Concluding that the twenty-year-old appellant had a “sporadic” work history and that the appellant
was a professional criminal, the trial court ordered that count twenty-five be served consecutively
to count one and ordered the remainder of the sentences to be served concurrently, for a total


                                               -2-
effective sentence of nine years incarceration. The trial court also denied alternative sentencing. The
appellant timely appealed the consecutive nature of her sentences.

                                              II. Analysis
                Generally, appellate review of the length of a sentence is de novo. Tenn. Code Ann.
§ 40-35-401(d) (1997). However, if the record reveals that the trial court adequately considered
sentencing principles and all relevant facts and circumstances, this court will accord the trial court’s
determinations a presumption of correctness. Id.; State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). Regardless, our de novo review consists of an examination of the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the parties
on enhancement and mitigating factors; (6) any statement by the defendant in her own behalf; and
(7) the potential for rehabilitation or treatment. Tenn. Code Ann. § 40-35-102 and -103 (1997), -210
(Supp. 2002); see also Ashby, 823 S.W.2d at 168. The burden is on the appellant as the appealing
party to demonstrate the impropriety of her sentence(s). Tenn. Code Ann. § 40-35-401, Sentencing
Commission Comments. Additionally, as the appellant contests only the imposition of consecutive
sentencing, we note that “[w]hether sentences are to be served concurrently or consecutively is a
matter addressed to the sound discretion of the trial court.” State v. Adams, 973 S.W.2d 224, 230-31
(Tenn. Crim. App. 1997).

                Tennessee Code Annotated section 40-35-115(b) (1997) contains the discretionary
criteria for imposing consecutive sentencing. See also State v. Wilkerson, 905 S.W.2d 933, 936
(Tenn. 1995). The trial court imposed consecutive sentencing on the basis that “[t]he [appellant] is
a professional criminal who has knowingly devoted such [appellant’s] life to criminal acts as a major
source of livelihood.” This classification derived from Gray v. State, 538 S.W.2d 391, 393 (Tenn.
1976). See Tenn. Code Ann. § 40-35-115, Sentencing Commission Comments. Gray defined a
professional criminal as “one who has knowingly devoted [her]self to criminal acts as a major source
of livelihood or who has substantial income or resources not shown to be derived from a source other
than criminal activity.” Id.

                 The appellant’s presentence report reflects that due to her pregnancy, on May 31,
1999, the appellant dropped out of high school during the eleventh grade. The report also states that
the appellant was employed by The Pantry, a convenience store, from December 2000 to July 2001
and by Hollywood Video from July 2001 to October 2001.1 At the sentencing hearing, the appellant
testified that she had also worked at a Cracker Barrel Restaurant for approximately one year but she
could not recall the exact dates of her employment. The appellant conceded that, prior to engaging
in the instant criminal activity, she was charged with driving on a suspended license. When she
failed to appear on a scheduled court date, a capias for her arrest was issued. Because of the charges,
she needed to raise money to pay a bondsman. At the appellant’s request, Felts allowed the appellant


         1
            The appellant’s pre sentence rep ort states that the ap pellant worked at T he Pantry from D ecem ber 2 001 to
July 20 01. H owever, from our review of the remaind er of the record, we believe this to be a typo graphical error.

                                                           -3-
to participate in the burglary scheme to obtain the money for her bond. After obtaining the necessary
funds, the appellant continued to participate in the crimes because it was “easy money.” The
appellant used additional funds to support her crack cocaine habit. The appellant further admitted
that she began drinking alcohol and using marijuana at the age of fifteen; her use of crack cocaine
began approximately a week after she began participating in the burglaries.

                In making its sentencing determination, the trial court noted that the only possible
basis for ordering consecutive sentencing was the professional criminal factor. Ultimately, the trial
court found by a preponderance of the evidence that the appellant’s “sporadic” employment history
and her testimony that she engaged in the crimes for “easy money” indicated that she supported
herself with the proceeds of the burglaries. Thus, the trial court determined that the appellant’s
“young adulthood” was spent as a professional criminal.

                We can find no support for the trial court’s determination that the appellant is a
professional criminal. The instant offenses occurred over a relatively short time period,
approximately six weeks. Additionally, the twenty-year-old appellant testified that she had been
employed in various jobs after dropping out of high school. Notably, she was employed at the time
she was arrested on the capias. Admittedly, the appellant was not employed at the time of the
burglaries. However, we do not conclude that this fact alone is sufficient to support a finding that
the appellant is a “professional criminal.” See State v. Michael DeMatteo, No. 03C01-9903-CR-
00093, 2000 WL 122230, at *4 (Tenn. Crim. App. at Knoxville, Jan. 26, 2000); State v. Michael
Wilson, No. 01C01-9602-CC-00073, 1997 WL 438175, at *12 (Tenn. Crim. App. at Nashville, July
31, 1997).

                Nevertheless, upon our de novo review of the record, we conclude that the appellant
“is an offender whose record of criminal activity is extensive.” Tenn. Code Ann. § 40-35-115(b)(2).
The appellant’s eighteen felony convictions resulted from a crime spree which lasted for several
weeks and spanned over four counties. See State v. Cummings, 868 S.W.2d 661, 667 (Tenn. Crim.
App. 1992); State v. Christopher Blockett, No. 02C01-9509-CC-00258, 1996 WL 417659, at *7
(Tenn. Crim. App. at Jackson, July 26, 1996); Earl Lamont Mallard v. State, No. 02C01-9412-CC-
00291, 1995 WL 437490, at *1 (Tenn. Crim. App. at Jackson, July 26, 1995). Additionally, the
appellant admitted to previous convictions for driving on a suspended license and assault. Moreover,
the appellant admitted that she began drinking and using marijuana when she was fifteen years of
age and began using crack cocaine approximately one week after she began participating in the
burglaries. This evidence is sufficient to support the conclusion that the appellant had an extensive
criminal history. See State v. John Leslie George, No. M2001-01213-CCA-R3-CD, 2003 WL
239589, at *6 (Tenn. Crim. App. at Nashville, Feb. 3, 2003).




                                                -4-
                        III. Conclusion
In summary, we affirm the judgment of the trial court.



                                      ___________________________________
                                      NORMA McGEE OGLE, JUDGE




                                -5-